Citation Nr: 0206866	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for post traumatic stress disorder (PTSD), on appeal 
from the initial grant of service connection.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is evidence of suicidal ideation, anxiety and near 
continuous depression, impaired impulse control, significant 
difficulty adapting to stressful situations, and having no 
friends.  

3.  The evidence does not show persistent gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, an inability 
to perform the activities of daily living, disorientation to 
time or place, persistent danger of hurting self or others, 
or memory loss for names of close relatives, occupation, or 
own name.  

4.  The veteran has not worked or had income subsequent to 
1995.

5.  The medical evidence shows that the veteran's PTSD at 
best causes him to be unable to keep a job.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 
4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a total disability rating due to 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.14, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In December 1996, the veteran filed a claim seeking 
entitlement to service connection for PTSD.  VA outpatient 
records received in support of his claim includes an April 
1997 VA clinical record, which indicates the veteran was very 
blunted with no spontaneity and affect was severely 
depressed.

The report of an August 1997 VA examination notes that when 
the veteran was asked about his current complaints he almost 
literally shook and at times did shake.  He indicated he 
could not get along with anyone and that he was afraid of 
almost everything.  The report notes the veteran was easily 
angered and there were reports of physical violence in the 
past.  Social relationships were extremely restricted.  The 
veteran described internal emotional rages which he had 
difficulty maintaining control.  There were also 
idiosyncratic thoughts that were almost like hallucinations 
and intrusive visual phenomena.  The report notes the veteran 
was alert and oriented but spoke very slowly often wringing 
his hands.  Attention was marginal and memory was fair.  
Insight and overall judgment were poor.  Gross hallucinations 
were denied but he had illusions of breaking into the 
conscious thought of a child.  Suicidal thought at the time 
of examination was denied.  The examiner indicated the 
veteran's main difficulties seemed to be relating to others 
and occupation.  The Axis I diagnosis was PTSD mild to 
moderate and major depression.  The Axis V current and past 
year Global Assessment of Functioning (GAF) were 35.

A statement from the veteran's spouse, dated in May 1998, 
notes the veteran spent most of his time alone.  She claimed 
the veteran quit his job after he threatened to shoot a 
person at work.  

An undated employment history statement from the veteran 
notes he last worked in 1995. 

The veteran and his wife presented testimony at a personal 
hearing at the RO in May 1998.  The veteran testified that 
prior to his stopping work in 1995, he could have been 
considered part time because he could not cope with or be 
around people.  The veteran indicated he did not socialize 
with anyone.  The veteran's spouse testified that he had 
nightmares and found many activities stressful.  

A May 1998 statement from the Social Security Administration 
indicates no wages were earned subsequent to 1995.

An August 1998 VA clinical record notes the veteran continued 
to have nightmares and insomnia.

In an August 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating 
effective December 1996.

A September 1998 statement from the veteran's spouse notes 
the veteran had problems with anger control and difficulty 
sleeping.  The statement also notes he had memory loss and 
panic attacks.

A VA hospital discharge summary for hospitalization in 
December 1998 notes an Axis I diagnosis of chronic PTSD with 
an Axis V GAF of 50.  On mental status examination, it was 
noted that the veteran was appropriately dressed and groomed.  
Eye contact was poor.  The veteran was cooperative though 
mildly guarded.  Psychomotor activity was mildly slowed and 
speech was poor in flexion.  Mood was anxious and affect was 
mildly anxious.  Thoughts were logical and goal directed 
without loosening of association, flight of ideas, or 
blocking.  There was no psychosis and no suicidal ideation.  
The veteran was alert and goal directed.  The summary notes 
that even though the veteran benefited from the treatment 
program, the veteran's PTSD was chronic and severe.  

A January 1999 statement from the veteran's spouse notes the 
veteran has not been employed since 1995.  The statement 
notes the veteran had problems with anger control and his 
depression did not allow him to tolerate a social 
environment.  She further indicated that the veteran's 
thought processes were "off-the-wall at times" and he had 
short term memory loss.

A January 1999 statement from a VA physician notes that as 
far back as 1994 the veteran had difficulty in working, 
fluctuations in mood, and episodes of poor temper control 
that continued despite medication.  The statement also 
indicates the veteran took very little interest in anything 
at all and that he was severely chronically depressed.

In a March 1999 rating decision, the RO increased the 
disability rating for PTSD to 50 percent effective from 
December 1996.  A temporary total disability rating due to 
hospitalization was granted effective from December 8, 1998.  
The 50 percent rating was then continued from January 1, 
1999.

A May 1999 statement from the veteran's spouse notes that she 
believed the veteran's PTSD rendered him unemployable.  She 
also indicated he was exhibiting suicidal tendencies.

The report of an August 1999 VA examination report notes the 
veteran reported problems with sleep, memory, intrusive 
recollections, nightmares, anger, hypervigilance, startle 
response, chronic suicidal ideation, isolation, and 
depression.  He reported no friends.  The report notes the 
veteran was dressed casually and appropriately.  The veteran 
was fully alert and oriented, attention and concentration 
appeared good, and there was no evidence of thought blocking.  
Speech appeared normal.  Motor behavior was notable in that 
the veteran glanced toward the door on occasion during the 
interview.  Mood appeared dysthymic and affect was 
constricted during much of the interview.  There was no 
evidence of psychotic processes.  Thoughts were logical and 
goal directed.  The veteran reported that he broke the leg of 
his first child and he almost hit a VA examiner although 
there were no recent incidents of physical abuse.  The report 
notes the evaluation of the severity of PTSD was complicated 
by a number of psychological factors that were separate from 
PTSD and were severe, and thus complicated the determination 
of the severity of PTSD.  The report further indicates the 
veteran had psychological problems other than PTSD that were 
severe which impaired the estimation of the severity of PTSD.  
The examiner indicated that the estimation of unemployability 
due to PTSD was difficult due to the multiplicity of problems 
causing significant impairment.  The Axis I assessment was 
chronic PTSD moderate to severe, severe social phobia, 
chronic severe dysthymic disorder, generalized anxiety 
disorder, and impulse control disorder in remission on 
medication.  The Axis V GAF was 50 due to PTSD, 45 due to 
social phobia, 45-50 due to personality disorder, 55 due to 
dysthymia, and 50 due to generalized anxiety disorder.

Additional VA medical records dated in 1999 and 2000 were 
received in January 2000.  A September 1999 VA clinical 
record notes diagnoses of PTSD, social phobia, generalized 
anxiety disorder, impulse control disorder, and dysthymic 
disorder.  The GAF was 45.  A November 1999 VA clinical 
record indicates that it was difficult to sort out impairment 
due to PTSD from other nonservice connected mental disorders.  
The GAF due to PTSD was around 50. 

A January 2000 VA clinical record notes diagnoses of PTSD, 
dependent personality, and avoidant personality.  The GAF was 
45.  A May 2000 VA clinical record notes an assessment of 
PTSD and recurrent severe major depressive episode.  

On VA mental status examination in July 2000, the veteran was 
noted to be well groomed, alert, oriented, and affectively 
appropriate.  Talk was clear and coherent.  Memory and 
intelligence were satisfactory and there were no disorders of 
perception.  The diagnosis was PTSD, dysthymic disorder, and 
generalized anxiety disorder with a GAF of 50.  

A November 2000 VA clinical record notes the veteran was well 
groomed, alert, oriented, and affectively depressed.  Talk 
was clear and coherent.  Memory and intelligence were 
satisfactory and there were no disorders of perception.  The 
diagnoses were PTSD and depression with a GAF of 31.  

Mental status examination in December 2000 was significant 
for depression, tearfulness, and the veteran appeared to be 
shaking at times.  There was poor eye contact but no evidence 
of psychotic processes.  The assessment was chronic and 
severe PTSD, adjustment disorder, severe depressed mood, and 
dysthymic disorder.  The GAF was 40-42.

A March 2001 VA clinical record notes the veteran was 
casually groomed but evidenced some lack of attention to 
personal appearance.  He was slow in movements and reactions.  
Talk was clear and coherent.  Memory and intelligence were 
satisfactory and there were no disorders of perception.  The 
diagnosis was PTSD, dysthymic disorder, and dependent 
personality.  The GAF was 31.

At the time of a December 2001 VA mental status examination 
the veteran was oriented.  Affect was very sad and depressed, 
and there was no eye contact.  Speech was hyperverbal.  The 
veteran was constantly looking over his shoulder at the door, 
wringing his hands, and moving/tapping his feet.  The 
assessment was follow up in the mental hygiene clinic for 
generalized anxiety.  The GAF was 25.

A March 8, 2002, VA clinical record notes the veteran was 
neatly dressed, alert and oriented, pleasant and cooperative.  
He did sit where his back was not to the door and he looked 
around frequently.  The assessment was patient with a history 
of PTSD and the GAF was 35.

A March 21, 2002, VA clinical record notes the veteran was 
kempt with little affect.  He was verbal and cooperative, 
logical and coherent.  The veteran was not as jumpy but 
sometimes tense.  The assessment was PTSD, agoraphobia with 
panic disorder, and major depressive disorder with suicidal 
ideation.  The GAF was 38.  

An April 1, 2002, VA clinical record notes the veteran was 
kempt, anxious, had little eye contact, and was agitated.  He 
was hyperalert and vigilant.  He continued to be fearful and 
afraid to leave his house.  The assessment was PTSD, 
agoraphobia with panic disorder, and major depressive 
disorder with suicidal ideation.  The GAF was 41.

An April 12, 2002, VA clinical record notes the veteran was 
kempt, shy, anxious, with little eye contact but more 
relaxed.  He was still suspicious and watched the door when 
he heard noises.  He continued to be fearful and afraid to 
leave his house.  The assessment was severe PTSD, agoraphobia 
with panic disorder, and major depressive disorder with 
suicidal ideation.  The GAF was 41.

An April 29, 2002, VA clinical record notes the veteran was 
kempt and more relaxed.  He had thoughts of suicide with no 
plan.  The veteran was fearful and apprehensive of noises 
outside the door.  He appeared in good self control.  The 
assessment was severe PTSD, agoraphobia with panic disorder, 
and major depressive disorder with suicidal ideation.  The 
GAF was 41.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  The VCAA is liberalizing 
and are therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran was informed of the 
requirements for a grant of the benefits sought in the April 
1999 statement of the case and the May 2002 supplemental 
statement of the case.  The statement of the case and the 
supplemental statements of the case provided the veteran with 
a summary of the evidence in the record used for the 
determinations and that the evidence did not warrant 
allowance of the benefit sought.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his claims.  
The veteran has received VA examinations.  The veteran was 
sent a December 2001 letter advising him of the VCAA and what 
evidence could be used to substantiate his claim.  Neither 
the veteran nor his attorney has identified additional 
relevant evidence of probative value that has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

All evidence of record pertaining to the history of the 
service-connected disability(s) has been reviewed.  Nothing 
in the historical record would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Additionally, this case does not present any 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability(s).  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2001).

PTSD

This appeal is from the initial rating assigned to PTSD upon 
awarding service connection.  Accordingly, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the criteria of Diagnostic Code 9411 for PTSD, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decreases work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The veteran is service connected for PTSD and only this 
disability may be considered in assessing the degree of 
impairment and disability rating.  He has also been diagnosed 
with several other psychiatric or psychological disorders.  
However, the August 1999 VA examination report notes the 
veteran's other severe psychological problems impaired the 
estimation of the severity of the PTSD.  Additionally, a 
November 1999 VA clinical record notes that it was difficult 
to sort out the impairment due to PTSD from the nonservice 
connected mental disorders.  Since the veteran's impairment 
due to PTSD generally cannot be distinguished from the 
nonservice connected mental disorders, the veteran's overall 
psychiatric impairment must be addressed.  

A May 1999 statement from the veteran's wife noted she 
believed he was exhibiting suicidal tendencies, a December 
2000 VA clinical record notes the veteran had suicidal 
ideation, and beginning in 2002 VA medical records show 
suicidal ideation.  Therefore, there is evidence of suicidal 
ideation.  The August 1997 VA examination notes there was 
depression and the December 1998 VA hospital discharge 
summary notes that mood and affect were anxious.  The August 
1999 VA examination report notes the veteran's mood was 
dysthymic and his affect was constricted.  Severe dysthymic 
disorder was diagnosed.  Beginning in May 2000, VA clinical 
record note symptoms of depression or dysthymic disorder.  
Therefore, there is evidence of anxiety and near continuous 
depression. 

The August 1997 VA examination report notes the veteran 
indicated he had difficulty maintaining control.  The report 
also notes the veteran was easily angered and there were 
reports of physical violence in the past.  Statements from 
the veteran's spouse note he had anger problems and 
difficulty maintaining control.  A January 1999 VA physician 
statement notes the veteran had episodes of poor temper 
control.  At the August 1999 VA examination, the veteran 
reported that he broke the leg of his first child and he 
almost hit a VA examiner although there were no recent 
incidents of physical abuse.  A September 1999 VA clinical 
record notes there was impaired impulse control.  Therefore, 
there is evidence of impaired impulse control.  The medical 
evidence and statements of the veteran and his spouse note 
the veteran had significant difficulty adapting to stressful 
situations including work.  The evidence also indicates the 
veteran had no friends.

There is evidence of suicidal ideation, anxiety, and near 
continuous depression.  The record further shows there is 
impaired impulse control, the veteran had significant 
difficulty adapting to stressful situations, and he had no 
friends.  All of these factors are applicable to a 70 percent 
rating under Diagnostic Code 9411.  

The evidence does not show that the veteran has persistent 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  The evidence also does not show an 
inability to perform the activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, occupation, or own name.  While there is 
evidence of suicidal ideation, the evidence does not show 
persistent danger of hurting himself.  Additionally, the 
August 1999 VA examination report notes the veteran indicated 
he almost hit a VA examiner and broke the leg of his first 
child but there were no recent incidents.  This evidence does 
not show persistent danger of hurting others.  Therefore, the 
evidence does not show that a 100 percent rating is warranted 
under the criteria of Diagnostic Code 9411.

Based on the above, a 70 percent rating is warranted for the 
veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

Individual Unemployability

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service 
connected disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.   The 
following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  38 C.F.R. § 4.16(a) (2001).

Where a veteran is unemployable due to service connected 
disability but fails to meet the percentage standards for a 
finding of unemployability, the case shall be submitted to 
the Director of the Compensation and Pension Service, for 
consideration of an extra-schedular rating due to individual 
unemployability.  38 C.F.R. § 4.16(b) (2001).

Age may not be considered as a factor in evaluating service 
connected disability.  Unemployability in service-connected 
claims associated with advancing age or intercurrent 
disability, may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2001).

The veteran has a single service connected disability (PTSD), 
which as noted above, is now rated as 70 percent disabling.  
Accordingly, the veteran meets the percentage requirements of 
the Rating Schedule for a rating of total disability for 
compensation purposes due to individual unemployability.  
38 C.F.R. § 4.16(a) (2001).

The veteran testified that he last worked in 1995 and a 
statement from the Social Security Administration notes that 
his last reported wages were in 1995.  The August 1997 VA 
examination report notes the veteran's GAF was 35 and the 
December 1998 VA hospital discharge summary notes the GAF 
value was 50.  The August 1999 VA examination report notes 
the GAF due to PTSD was 50.  Clinical records from September 
1999 to April 2002 note GAF values that range from 25 to 45.  

The Axis V GAF is the clinician's judgment of the overall 
level of functioning.  GAF values from 41 to 50 are 
indicative of serious symptoms or serious social and 
occupational impairment including being unable to keep a job.  
GAF values from 31 to 40 are indicative of major impairment 
in several areas including being unable to work.  A GAF value 
of 25 is indicative of inability to function in almost all 
areas including not having a job.  Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed.) (DSM-IV). 

None of the GAF values shown in the medical evidence exceeds 
50.  A GAF value of 50 is indicative of the veteran being 
unable to keep a job.  Additionally, as noted, the veteran 
has not worked or had income after 1995.  Since the veteran 
meets the schedular criteria for consideration of a total 
disability rating for individual unemployability, he last 
worked in 1995, and the medical evidence shows that his 
psychiatric problems at best cause him to be unable to keep a 
job, a total disability rating due to individual 
unemployability is warranted.  38 C.F.R. § 4.16(a) (2001).


ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.

A total disability rating due to individual unemployability 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

